Title: From Thomas Jefferson to André Limozin, 6 February 1788
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Feb. 6. 1788.

The box of plants you were so kind as to forward to me are arrived at the Douane. I shall send for them tomorrow morning, and have the Acquit à caution withdrawn. If it comes to me before the hour of the post it shall be inclosed in this letter. If not, it shall certainly come to you in my next.
The Mr. Madison who has written to you, is a member of Congress from the state of Virginia. He is a person of the first abilities in the United states, and of the greatest influence in our public affairs. He is the same for whom I often trouble you with boxes of books, letters &c.
I do not see that there are at present any strong symptoms of war. On the contrary the prevailing ministers both here and at the court of London, are known to be friends of peace. It is true that the distrust between the two courts is now extreme. But they are both shackled by the want of money, so that on the whole, peace seems the most probable at present.
I am with much esteem Sir your most obedient & most humble servt.,

Th: Jefferson


Feb. 6. The acquit à caution is inclosed.

